TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-19-00024-CR



                                   Nathan Frazier, Appellant

                                                v.

                                  The State of Texas, Appellee


               FROM THE 403RD DISTRICT COURT OF TRAVIS COUNTY
       NO. D-1-DC-16-904090, THE HONORABLE BOB PERKINS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               A jury convicted appellant Nathan Frazier of criminally negligent homicide and

found that he used or exhibited a deadly weapon during the commission of the offense. See Tex.

Penal Code §§ 1.07(17)(B), 12.35(c)(1), 19.05(a). The jury assessed his punishment, enhanced

pursuant to the state jail repeat offender punishment provision, at confinement for eleven years in

the Texas Department of Criminal Justice and a $10,000 fine. See id. §§ 12.33, .425(c).

               On appeal, appellant challenges the sufficiency of the evidence supporting his

conviction, complains about error in the jury charge, asserts that his sentence is “grossly

disproportionate” to his crime, and contends that the trial court erred by admitting evidence of

his prior out-of-state felony convictions that were used for enhancement. We will modify the

written judgment to correct non-reversible error and affirm the trial court’s judgment of

conviction as modified.
                                          BACKGROUND

                The jury heard evidence that shortly after 8:00 p.m. on March 12, 2015, after the

sun had set, Margarita Ramirez was driving her Nissan Altima with her fifteen-year-old

daughter, Jazmin, who was seated in the front passenger seat, and her twenty-two-month-old son,

Alejandro, who was seated in his child-safety seat behind Ramirez in the backseat.1 The family

was on their way to attend a cross-country event in which Ramirez’s other daughter,

twelve-year-old Yvette, was competing. They were travelling eastbound on Parmer Lane when,

at the intersection of Parmer Lane and Highway 130, appellant drove his eighteen-wheeler

tractor-trailer into the right passenger side of the Altima where Jazmin was seated as Ramirez

was turning left onto the access road of Highway 130.

                The evidence reflected that, after appellant “T-boned” the Altima, Jazmin was

trapped in the car until emergency responders were able to extract her. She was transported by

emergency-rescue helicopter to the hospital, but efforts to save her, including emergency

surgery, were unsuccessful.       The medical examiner testified that Jazmin had sustained a

high-impact brain injury, multiple rib fractures, pelvic fractures, and lacerations to both her aorta

and liver, which caused internal bleeding. The doctor explained that the brain injury, the aortic

laceration, and the liver lacerations were all potentially fatal injuries.

                Ramirez sustained lacerations to her arm and face, contusions to her chest wall

and jaw, and a vertebral artery dissection. She was transported from the collision scene by

ambulance to the same hospital where Jazmin was flown. Despite her injuries, she was with her




        1 Because all the members of the Ramirez family share the same last name, we refer to
the children by their first names.


                                                   2
daughter, talking to her and holding her hand, when Jazmin died from the injuries sustained in

the collision.

                 Young Alejandro was transported from the collision scene by ambulance to a

children’s hospital. He sustained a “right frontal minimally displaced skull fracture without

underlying intracranial injury” that did not require neurosurgical intervention; doctors

determined that the fracture would heal on its own in six to eight weeks. In addition, Alejandro

had multiple lacerations on his face and his wrist that required stitches. He also needed surgery

to remove numerous pieces of embedded glass from his skin.             He required a follow-up

procedure, under sedation, to remove his sutures.

                 At trial, Ramirez recounted what she could recall about the collision.       She

explained that she was driving her Altima eastbound on Parmer Lane and stopped at the traffic

light at the intersection of Parmer Lane and Highway 130. She was at the red light, waiting to

turn left onto the access road to Highway 130. She was behind several cars; the westbound

traffic was stopped. According to Ramirez, the light turned green—including the left-turn

arrow—and the cars ahead of her moved through the green light. She followed the car turning

left in front of her; she was about a car’s length behind it. But when she proceeded into the

intersection, she “saw lights really close up,” and then “the hit.” The evidence showed that

appellant, driving his eighteen-wheeler tractor-trailer westbound on Parmer Lane, struck the right

side of the Altima where Jazmin was seated.

                 Duane Hartman, a trooper with the Department of Public Safety, responded to the

collision. When he arrived at the location, the injured parties (Ramirez and her children) had




                                                3
already been removed from the scene to be transported to the hospital. 2 Appellant, who had not

been injured in the collision, was still on the scene. Trooper Hartman took photographs of the

vehicles and the scene, which were admitted into evidence. He observed tire marks, tread,

gouges, yaw marks, and skid marks on the road. The trooper explained that, based on his

observations and experience, he concluded that appellant’s eighteen-wheeler had struck

Ramirez’s car “head-on, a T-bone” on the car’s right side, pushing it off the road, over the curb,

and onto the grass. He clarified that the skid marks on the road resulted from Ramirez applying

her brakes as her car was “pushed with its tires in a lateral motion”; there was no indication that

appellant applied his brakes at all.     Trooper Hartman spoke with appellant at the scene.

Appellant told the officer that he was “traveling along Parmer westbound into the city” and “as

he approached the intersection, he looked at his GPS coordinates or his Garmin to make sure he

was actually heading in the right direction; as he looked up, he was in the intersection where the

collision took place.” According to the trooper, appellant was unable to tell him what color the

traffic light was when he entered the intersection.

               In a related civil lawsuit against appellant and his trucking company, appellant

testified in a video deposition.3 In his deposition testimony, appellant stated that about 200 to

300 feet before the intersection, his GPS chimed, and he looked down at his cell phone, which,




       2  The evidence showed that officers from several other law-enforcement agencies had
already responded to the scene. In addition, firefighters responded to the scene because
appellant’s truck caught on fire.
       3 A transcript of the deposition was admitted at trial, and portions were read to the jury.
The video recording itself was not admitted into evidence.


                                                 4
he explained, was propped up against the cup holders in the area down by the center console. 4

He said that “when [he] raised [his] head back up, that car was in front of [him] and [he] couldn’t

react and [he] hit it.”     Appellant admitted that he failed to keep a proper lookout.            He

acknowledged that he did not brake at all before the collision. Appellant also admitted that he

never saw the car that turned left in front of the Ramirez car and “didn’t even know there was

another car. . . in front of that car, ever, period.” He said that he “took [his] eyes off the road for

three to five seconds . . . not three to five seconds, two to three seconds . . . ain’t no car going to

go in front of me and then another car’s going to come right behind it.”

               Appellant denied being fatigued or tired at the time of the collision but admitted

that he was driving in violation of the federal safety regulation that limits driving time to a

maximum of eleven hours. Appellant denied running a red light because he “[knew] what kind

of driver [he was],” although he admitted that because he was already “up under” the traffic light

when he looked up from his GPS just before the impact, he could not have known what color it

was. He further acknowledged that he told officers that night that he did not know what color

the light was when he entered the intersection. Appellant agreed that “you can’t stop a truck like

you can stop a car.” He also agreed that intersections are possible areas of hazard and that

commercial drivers should plan for hazards when approaching intersections.                  Appellant

acknowledged that he was not “driving defensively” at the time of the collision.

               The jury also heard expert testimony from Thomas Hartman, a former sergeant

with the Department of Public Safety who had worked for DPS for thirty years, twenty of them

       4  It appears from the record that appellant had a GPS device and was also using a GPS
application on his cell phone. His testimony was unclear as to which device he was looking at,
but he consistently indicated that he was looking down toward the center console area at either
the GPS device or his phone. We use the term “GPS” to represent either his GPS device or the
GPS on his phone.
                                                  5
in the commercial vehicle enforcement division. Sergeant Hartman explained that because no

one can safely operate any vehicle if they are tired and fatigued, there are specific regulations

that address fatigued driving of a commercial motor vehicle.          He described the rules and

regulations, both federal and state, concerning limits imposed on drivers of commercial vehicles

to prevent fatigued driving and to manage driving time and distances. He examined appellant’s

electronic logs, which, he explained, are required to be kept by all drivers of commercial

vehicles, and testified that appellant’s logs reflected that on the day of the collision, appellant

had been driving in excess of the eleven-hour maximum at the time of the collision.

               Sergeant Hartman also discussed the “safe driving” policy of appellant’s

employer, which included “[t]ak[ing] extra care in cities . . . at stop signs and red lights” and

“[w]hen in doubt, slow down, it is more important to arrive safely than on time.” He explained

that a commercial vehicle driver has to allow for stopping distances and the size of the vehicle

and that “when you’re approaching an intersection, there is always a possibility, if it’s a light, it

could be a stale light, and you should be aware of that light changing at any time so you can

allow plenty of time to stop.” In addition, Sergeant Hartman talked about the federal safety

regulation prohibiting unauthorized passengers in a commercial motor vehicle, and the company

policy of appellant’s employer that, consistent with that regulation, “there will be no riders

allowed.” He explained that unauthorized passengers in the vehicle “could cause distraction.”5

               Appellant was indicted for three offenses arising out of the March 12th collision:

manslaughter in connection with Jazmin’s death, aggravated assault in connection with the

injuries that Ramirez sustained (recklessly causing bodily injury and using a motor vehicle as a


       5 The evidence reflected that, at the time of the collision, appellant had an unauthorized
female passenger in the sleeper compartment of his truck.
                                                 6
deadly weapon), and aggravated assault in connection with the injuries that Alejandro sustained

(recklessly causing bodily injury and using a motor vehicle as a deadly weapon). The case

proceeded to trial. The State called six witnesses: Ramirez, who testified about what she

recalled of the collision, about the injuries that she and her son sustained, and about her

daughter’s death; a flight paramedic, who testified about treating Jazmin at the scene of the

collision; the medical examiner, who testified about conducting Jazmin’s autopsy and the

findings concerning the child’s injuries and her cause of death; a patrol officer, who was

dispatched to the collision scene; Trooper Hartman, who testified about responding to the

collision scene, investigating the accident, and interviewing appellant; and Sergeant Hartman,

who testified as an expert in commercial vehicle enforcement. In addition, the State offered

appellant’s deposition testimony, reading portions of it in question-and-answer form to the jury.

Appellant called no witnesses.

              The trial court submitted four offenses to the jury:      the charged offense of

manslaughter and, on the State’s request, the lesser-included offense of criminally negligent

homicide (relating to Jazmin’s death); aggravated assault (relating to Ramirez’s injuries); and

aggravated assault (relating to Alejandro’s injuries). The jury found appellant not guilty of

manslaughter but convicted him of criminally negligent homicide and found him not guilty of

both aggravated assaults. In addition, the jury found that appellant had used or exhibited a

deadly weapon, a motor vehicle, during the commission of the criminally negligent homicide.

              During the punishment phase, the State presented evidence of appellant’s driving

history, which included two other driving accidents that did not involve his commercial vehicle

(including one the week after the collision that killed Jazmin), and his criminal history, which

included multiple convictions, both misdemeanor and felony, for distribution of marijuana in

                                               7
Virginia, and evidence that approximately three weeks after the March 12th collision he was

arrested for possession with the intent to distribute “three different drugs,” including cocaine and

marijuana. In its punishment verdict, the jury found that appellant had previously been convicted

of two felony offenses as alleged in the enhancement paragraphs of the indictment and assessed

appellant’s punishment at eleven years in prison and a $10,000 fine. This appeal followed.


                                          DISCUSSION

               Appellant raises three points of error. In his first point of error, he challenges the

sufficiency of the evidence supporting his conviction. In his second point of error, he complains

about jury-charge error. In his third point of error, he asserts that his sentence violates the

constitutional prohibition against disproportionate sentences and, further, contends that the trial

court erred by admitting the evidence of his out-of-state felony convictions.


                                     Evidentiary Sufficiency

               Due process requires that the State prove, beyond a reasonable doubt, every

element of the crime charged. Jackson v. Virginia, 443 U.S. 307, 313 (1979); Lang v. State,

561 S.W.3d 174, 179 (Tex. Crim. App. 2018). When reviewing the sufficiency of the evidence

to support a conviction, we consider all the evidence in the light most favorable to the verdict to

determine whether, based on that evidence and the reasonable inferences therefrom, any rational

trier of fact could have found the essential elements of the offense beyond a reasonable doubt.

Jackson, 443 U.S. at 319; Braughton v. State, 569 S.W.3d 592, 607–08 (Tex. Crim. App. 2018);

see Musacchio v. United States, — U.S.—, 136 S.Ct. 709, 711–12 (2016); Johnson v. State,

560 S.W.3d 224, 226 (Tex. Crim. App. 2018). In our sufficiency review, we consider all the

evidence in the record, whether direct or circumstantial, properly or improperly admitted, or

                                                 8
submitted by the prosecution or the defense. Thompson v. State, 408 S.W.3d 614, 627 (Tex.

App.—Austin 2013, no pet.); see Jenkins v. State, 493 S.W.3d 583, 599 (Tex. Crim. App. 2016);

Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007). We assume that the trier of fact

resolved conflicts in the testimony, weighed the evidence, and drew reasonable inferences in a

manner that supports the verdict. Jackson, 443 U.S. at 318; Laster v. State, 275 S.W.3d 512, 517

(Tex. Crim. App. 2009); see Braughton, 569 S.W.3d at 608. We consider only whether the

factfinder reached a rational decision. Arroyo v. State, 559 S.W.3d 484, 487 (Tex. Crim. App.

2018); see Morgan v. State, 501 S.W.3d 84, 89 (Tex. Crim. App. 2016) (observing that

reviewing court’s role on appeal “is restricted to guarding against the rare occurrence when a fact

finder does not act rationally” (quoting Isassi v. State, 330 S.W.3d 633, 638 (Tex. Crim.

App. 2010))).

                The trier of fact is the sole judge of the weight and credibility of the evidence.

See Zuniga v. State, 551 S.W.3d 729, 733 (Tex. Crim. App. 2018); Blea v. State, 483 S.W.3d 29,

33 (Tex. Crim. App. 2016); see also Tex. Code Crim. Proc. art 36.13 (explaining that “the jury is

the exclusive judge of the facts”). Thus, when performing an evidentiary-sufficiency review, we

may not re-evaluate the weight and credibility of the evidence and substitute our judgment for

that of the factfinder.    Braughton, 569 S.W.3d at 608; Arroyo, 559 S.W.3d at 487; see

Montgomery v. State, 369 S.W.3d 188, 192 (Tex. Crim. App. 2012) (stating that reviewing court

must not usurp jury’s role by “substituting its own judgment for that of the jury”). Instead, we

must defer to the credibility and weight determinations of the factfinder. Braughton, 569 S.W.3d

at 608; Cary v. State, 507 S.W.3d 750, 757 (Tex. Crim. App. 2016). When the record supports

conflicting reasonable inferences, we presume that the factfinder resolved the conflicts in favor

of the verdict, and we defer to that resolution. Zuniga, 551 S.W.3d at 733; Cary, 507 S.W.3d at

                                                9
757; see Musacchio, 136 S.Ct. at 715 (reaffirming that appellate sufficiency review “does not

intrude on the jury’s role ‘to resolve conflicts in the testimony, to weigh the evidence, and to

draw reasonable inferences from basic facts to ultimate facts’” (quoting Jackson, 443 U.S. at

319)). We must “determine whether the necessary inferences are reasonable based upon the

combined and cumulative force of all the evidence when viewed in the light most favorable to

the verdict.” Murray v. State, 457 S.W.3d 446, 448 (Tex. Crim. App. 2015) (quoting Clayton,

235 S.W.3d at 778); accord Arroyo, 559 S.W.3d at 487.

               Because factfinders are permitted to make reasonable inferences, “[i]t is not

necessary that the evidence directly proves the defendant’s guilt; circumstantial evidence is as

probative as direct evidence in establishing the guilt of the actor, and circumstantial evidence

alone can be sufficient to establish guilt.” Carrizales v. State, 414 S.W.3d 737, 742 (Tex. Crim.

App. 2013) (citing Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007)); accord Tate

v. State, 500 S.W.3d 410, 413 (Tex. Crim. App. 2016). The standard of review is the same for

direct and circumstantial evidence cases. Romano v. State, 610 S.W.3d 30, 34 (Tex. Crim. App.

2020); Jenkins, 493 S.W.3d at 599; Nowlin v. State, 473 S.W.3d 312, 317 (Tex. Crim.

App. 2015).

               The sufficiency of the evidence is measured by comparing the evidence produced

at trial to “the essential elements of the offense as defined by the hypothetically correct jury

charge.” Metcalf v. State, 597 S.W.3d 847, 856 (Tex. Crim. App. 2020) (quoting Malik v. State,

953 S.W.2d 234, 240 (Tex. Crim. App. 1997)). “A hypothetically correct jury charge ‘accurately

sets out the law, is authorized by the indictment, does not unnecessarily increase the State’s

burden of proof or unnecessarily restrict the State’s theories of liability, and adequately describes

the particular offense for which the defendant was tried.’” Id. (quoting Malik, 953 S.W.2d at

                                                 10
240). The State requested submission of criminally negligent homicide as a lesser-included

offense to the charged offense of manslaughter. A person commits this homicide offense “if he

causes the death of an individual by criminal negligence.” Tex. Penal Code § 19.05(a); see id.

§ 6.03(d) (defining culpable mental state of criminal negligence).

               To support a conviction for criminally negligent homicide, the evidence must

establish that (1) the defendant’s conduct caused the death of an individual; (2) the defendant

ought to have been aware that there was a substantial and unjustifiable risk of death from

his conduct; and (3) his failure to perceive the risk constituted a gross deviation from the

standard of care an ordinary person would have exercised under like circumstances. Gonzalez v.

State, — S.W.3d —, No. AP-77,066, 2020 WL 6482409, at *33 (Tex. Crim. App. Nov. 4, 2020);

Montgomery, 369 S.W.3d at 192–93; see Tex. Penal Code §§ 6.03(d), 19.05(a).                      “The

circumstances are viewed from the standpoint of the actor at the time that the allegedly negligent

act occurred.” Queeman v. State, 520 S.W.3d 616, 622 (Tex. Crim. App. 2017) (quoting

Montgomery, 369 S.W.3d at 193); accord McKay v. State, 474 S.W.3d 266, 270 (Tex. Crim.

App. 2015).     “Criminal negligence does not require proof of [a defendant’s] subjective

awareness of the risk of harm, but rather [the defendant’s] awareness of the attendant

circumstances leading to such a risk.” Queeman, 520 S.W.3d at 622 (quoting Montgomery,

369 S.W.3d at 193). “The key to criminal negligence is not the actor’s being aware of a

substantial risk and disregarding it, but rather it is the failure of the actor to perceive the risk at

all.” Id. (quoting Montgomery, 369 S.W.3d at 193); see Gonzalez, 2020 WL 6482409, at *33

(“The key to criminal negligence is the failure to perceive the risk.”).




                                                  11
              Concerning criminal negligence, the Court of Criminal Appeals has explained:


       [U]nder the law, criminal negligence is different from ordinary civil negligence.
       Civil or simple negligence means the failure to use ordinary care, that is, failing to
       do that which a person of ordinary prudence would have done under the same or
       similar circumstances or doing that which a person of ordinary prudence would
       not have done under the same or similar circumstances. Conversely, [c]onduct
       that constitutes criminal negligence involves a greater risk of harm to others,
       without any compensating social utility, than does simple negligence. The
       carelessness required for criminal negligence is significantly higher than that for
       civil negligence; the seriousness of the negligence would be known by any
       reasonable person sharing the community’s sense of right and wrong. The risk
       must be substantial and unjustifiable, and the failure to perceive it must be a gross
       deviation from reasonable care as judged by general societal standards by
       ordinary people. In finding a defendant criminally negligent, a jury is
       determining that the defendant’s failure to perceive the associated risk is so great
       as to be worthy of a criminal punishment. The degree of deviation from
       reasonable care is measured solely by the degree of negligence, not any element
       of actual awareness. Whether a defendant’s conduct involves an extreme degree
       of risk must be determined by the conduct itself and not by the resultant harm.
       Nor can criminal liability be predicated on every careless act merely because its
       carelessness results in death or injury to another.


Queeman, 520 S.W.3d at 623 (internal citations and quotations omitted); see Montgomery,

369 S.W.3d at 192–95; Tello v. State, 180 S.W.3d 150, 156–58 (Tex. Crim. App. 2005).

              The question of whether driving error rises to the level of criminal negligence is

not a simple one, but we are guided by the Court of Criminal Appeals’ opinion in Queeman.

Queeman addressed “whether a death caused by two driving errors—the failure to control speed

and the failure to maintain a proper distance between vehicles—prove[d] a gross deviation from

the standard of care that an ordinary person would exercise under the circumstances.”

520 S.W.3d at 619. There, Queeman was driving on a two-lane highway when his van rear-

ended an SUV that was making a left turn off the highway onto an intersecting street. Id. The

collision killed a passenger in the SUV. Id. The driver of the SUV testified that she could not

remember whether her vehicle was stopped at the time of the accident and told investigators that
                                                12
she did not use her turn signal. Id. at 620. Queeman testified that he was driving the speed limit

and attempted to avoid the collision “but was unable to completely evade it.” Id. An accident

investigation determined that the SUV’s brake lights were illuminated and that Queeman did not

attempt to brake until just before or at the time he struck the SUV but could not quantify

Queeman’s pre-impact speed.       Id. at 620–21.     The court concluded that the evidence was

sufficient to support a finding that Queeman was speeding, failed to maintain a safe distance, and

was inattentive but that there was no evidence that he was “grossly negligent by speeding

excessively over the speed limit” and “no evidence . . . that he was grossly negligent in terms of

the length or reason for his inattention.” Id. at 625–26. As a result, the court concluded that the

evidence only presented a case of “ordinary negligence that stems from misjudging speed and

distance that may result in civil liability for traffic collisions.” Id. at 628. This conduct, the

court held, was a deviation from the ordinary standard of care required to satisfy civil

negligence, but absent evidence of more egregious conduct, did not constitute a gross deviation

from the standard of care required for criminal negligence. Id. at 630.

               In this case, it is undisputed that appellant was driving the eighteen-wheeler

tractor-trailer that “T-boned” the Altima in which Jazmin was a passenger and that the collision

caused Jazmin’s death. Thus, it is undisputed that appellant’s conduct caused Jazmin’s death,

and appellant does not dispute that the evidence supports such a finding. Appellant argues,

however, that his conduct, like that of Queeman, does not rise to the standard of criminal

negligence. He maintains that driving with a GPS is a “common activity” and that the evidence

demonstrated only brief inattentiveness when he looked down at his GPS while driving. He

further contends that the driving acts alleged in the indictment are acts of “ordinary negligence”



                                                13
that do not support criminal negligence.6 We disagree, although we find that Queeman sheds

light on resolving the sufficiency issue in this case.

               We begin by pointing out that the jury, as the factfinder, was tasked with deciding

how long appellant’s attention was diverted from the road based on the evidence presented.

While appellant asserted in his deposition testimony that he only looked down at his GPS in the

center console area for “two to three seconds,” the jury was free to reject this evidence and

disbelieve that his inattention was merely “brief” as he now claims. Ramirez testified that she

had the green left-arrow light and moved into the intersection after the car in front of her, who

also proceeded into the intersection on that green left-arrow light, had turned onto the access

road. Yet appellant denied ever seeing that car. A reasonable inference from that evidence is

       6   The application paragraph for criminally negligent homicide in the jury charge
incorporated the driving conduct alleged in the amended indictment and instructed the jury to
find appellant guilty of criminally negligent homicide

       if you unanimously believe from the evidence beyond a reasonable doubt, that the
       defendant, NATHAN FRAZIER, on or about the 12th day of March, 2015, in the
       County of Travis, and State of Texas, did then and there with criminal negligence
       cause the death of Delia Jazmin Ramirez by operating a motor vehicle and
       causing said motor vehicle to collide into and against a motor vehicle occupied by
       Delia Jazmin Ramirez, and NATHAN FRAZIER was criminally negligent,
       namely: by looking at a GPS device in an unsafe manner, by looking away from
       the road in an unsafe manner, by proceeding into an intersection without
       observing a traffic signal, by failing to observe other vehicles entering or in an
       intersection before proceeding into said intersection, by failing to obey a traffic
       signal, by failing to sufficiently apply brakes, by failing to take sufficient evasive
       action, by failing to maintain a proper lookout, by operating a commercial vehicle
       in violation of federal and/or state regulations, or by operating a commercial
       motor vehicle in violation of employer policies[.]

These various allegations of how appellant drove constitute how appellant was criminally
negligent; that is, they are the manners and means of how he committed criminally negligent
homicide. See Flores v. State, 536 S.W.3d 560, 576 (Tex. App.—San Antonio 2017, pet. ref’d).
These alternative manner and means were presented disjunctively to the jury; thus, proof of any
one is sufficient for conviction. See Hooper v. State, 214 S.W.3d 9, 14 (Tex. Crim. App. 2007);
Guevara v. State, 152 S.W.3d 45, 49 (Tex. Crim. App. 2004).
                                                  14
that appellant looked down at his GPS for far longer than he acknowledged to Trooper Hartman

or in his deposition. Looking down for such an extended period that he wholly failed to observe

a car’s presence when it turned in front of him constituted evidence of a significant span of

inattention and a substantial period when his eyes were off the road while he was looking down

at his GPS. Cf. Queeman, 520 S.W.3d at 626 (noting that nothing in record showed where

appellant was looking, reason for his inattentiveness, or length of time that he was inattentive).

               Also, Ramirez testified that the westbound traffic was stopped at the red light, as

she was while she was waiting for the light to turn green so that she could turn onto the access

road. Then, she testified that both she and the car in front of her proceeded into the intersection

on the green left-turn arrow, which supported a finding that the traffic light for the westbound

traffic—including appellant—was red when she was making her left turn and was struck by

appellant. Although appellant denied running a red light in his deposition testimony (based on

his driving habits), Trooper Hartman’s testimony reflected that appellant was unable to tell him

that night, immediately after the collision, what color the light was when he drove into the

intersection. In addition, one of the first responding police officers testified that he spoke with

appellant on the scene and asked him what had happened, and appellant told him that “he didn’t

know what had happened” and said that “[h]e had been looking at his GPS at the time and didn’t

know what color the light was.” The evidence indicated that, contrary to his denials, appellant

ran the red light when he entered the intersection.

               Further, while there was no explicit evidence as to what appellant’s speed was at

the moment of impact in terms of miles per hour, the evidence reflected that his speed on impact

was such that the collision caused multiple fatal and “blunt force injuries” to Jazmin as well as

extensive damage to both vehicles.       In addition to the medical examiner’s testimony that

                                                 15
Jazmin’s cause of death was “blunt force injuries,” the medical records indicated that Jazmin was

in a “motor vehicle collision in which she was T-boned by an 18-wheeler at highway speeds on

her side of the vehicle” and was “involved in a high-speed collision with an 18-wheeler at

highway speeds.” Trooper Hartman testified that the speed limit on Parmer Lane at that location

is 65 miles per hour. In his deposition testimony, appellant estimated that he was going between

40 and 45 miles per hour because he believed that the speed limit was 50 out there; he denied

going “in excess of 50 miles per hour” because he was unfamiliar with the area. However, the

photographs of the vehicles after the collision—particularly the extensive damage to Ramirez’s

Altima and the passenger-seat area where Jazmin was trapped—demonstrate that a high-speed

high-force impact occurred. Thus, the evidence, and reasonable inferences from it, showed that

when appellant had a red light, instead of stopping at the light as he should have (or even

attempting to slow down by applying his brakes), appellant was travelling into the intersection

with enough speed to cause a high-force impact. The jury could have found that this was

evidence of speed that was excessive under the circumstances.

               Furthermore, Sergeant Hartman testified that appellant was violating federal

regulations limiting driving time, which are specifically designed to prevent fatigued driving.

While appellant denied being fatigued or tired at the time of the collision in his deposition

testimony, he admitted violating the safety regulation. Sergeant Hartman explained that the

driving-safety regulations, including the eleven-hour rule—that once a commercial vehicle driver

reaches eleven driving hours, he is required to stop and rest for ten hours before again operating

a commercial vehicle—have been in place “for many, many years.” The existence of such

regulations demonstrates that regulatory authorities have recognized and determined that drivers

themselves are not the best judges of their own fatigue level. Further, appellant was driving at

                                               16
night when he was violating the safety regulation designed to prevent fatigued driving, and

appellant acknowledged in his deposition testimony that “fatigue and lack of alertness are bigger

problems at night.”7

               While using GPS assistance while driving may be a “common activity,” appellant

mistakes what conduct constituted the gross deviation in this case. The gross deviation from the

ordinary standard of care was not merely appellant’s use of GPS while he was driving, but rather

the conduct that appellant engaged in—as alleged in the indictment and shown by the evidence at

trial, individually or collectively—that contributed to appellant causing the collision, which

included using his GPS, under the attendant circumstances in this case. See, e.g., Montgomery,

369 S.W.3d at 195. The evidence in this case demonstrated that, instead of paying attention to

the roadway and the approaching intersection, as would be appropriate for any driver but

particularly the driver of an eighteen-wheeler tractor-trailer travelling at a speed great enough to

cause a high-force impact, appellant looked away from the road and down at his GPS and was

inattentive for long enough to completely miss observing the car ahead of Ramirez proceed

through the intersection and to fail to see Ramirez move into the intersection and to enter the

intersection against a red light instead of stopping or attempting to slow down by applying his

brakes, while operating his eighteen-wheeler tractor-trailer after he had exceeded the maximum

driving time-limit of the safety regulation imposed to prevent fatigued driving. Thus, unlike in

Queeman, there was evidence of “more egregious conduct” beyond simply misjudging speed and

distance—that is, there was evidence that appellant engaged in “more extreme, aggressive, [and]




       7   At one point, in response to questioning during the deposition, appellant emphasized
the fact that it was dark when the collision occurred because the sun had already set.
                                                17
foolish driving acts than are ordinarily engaged in by drivers and accepted as reasonable risks in

exchange for the social utility provided.” See Queeman, 520 S.W.3d at 625, 630–31.

                From the combined and cumulative force of all the evidence presented in this

case, and the reasonable inferences from it, the jury could have found beyond a reasonable doubt

that appellant ought to have perceived a substantial and unjustifiable risk of death surrounding

his conduct, that he failed to do so, and that his failure to do so constituted “a gross deviation”

from the standard of care that an ordinary person would have exercised under all the

circumstances viewed from the standpoint of a driver of an eighteen-wheeler tractor-trailer.8 See

Jenkins, 493 S.W.3d at 599 (stating that in evidentiary sufficiency review, appellate court must

consider “all of the evidence” and “the cumulative force of all the incriminating circumstances”);

Acosta v. State, 429 S.W.3d 621, 625 (Tex. Crim. App. 2014) (recognizing that “the trier of fact

may use common sense and apply common knowledge, observation, and experience gained in

ordinary affairs when drawing inferences from the evidence”). Therefore, we conclude that the

evidence is sufficient to support appellant’s conviction for criminally negligent homicide. We

overrule appellant’s first point of error.


                                         Jury-Charge Error

                In his second point of error, appellant complains about error in the jury charge.

Specifically, he contends that the trial court erred by including certain language describing the

        8 We do not suggest, as appellant asserts that the State does on appeal and did at trial,
that a driver of eighteen-wheeler tractor-trailer is held to a “higher driving standard” as a
commercial driver. We merely note that the evidence reflected that, at the time of the conduct at
issue, appellant was driving an eighteen-wheeler tractor-trailer and, as with any driver, the size
and character of the vehicle being driven is a factor to be considered in the driving conduct. See
Queeman v. State, 520 S.W.3d 616, 623 (Tex. Crim. App. 2017) (explaining that criminal
negligence requires proof of defendant’s awareness of attendant circumstances leading to risk
of harm).
                                                18
manner and means of committing the offense, part of which he objected to at trial, and by

including a deadly weapon instruction, to which he did not object at trial.

                We review alleged jury-charge error in two steps: first, we determine whether

error exists; if so, we then evaluate whether sufficient harm resulted from the error to require

reversal.   Arteaga v. State, 521 S.W.3d 329, 333 (Tex. Crim. App. 2017); Ngo v. State,

175 S.W.3d 738, 743–44 (Tex. Crim. App. 2005). The degree of harm required for reversal

depends on whether the jury-charge error was preserved in the trial court. Gonzalez v. State,

610 S.W.3d 22, 27 (Tex. Crim. App. 2020); see Almanza v. State, 686 S.W.2d 157, 171 (Tex.

Crim. App. 1985) (op. on reh’g) (setting forth procedure for appellate review of claim of

jury-charge error). If the jury-charge error has been properly preserved by an objection or

request for instruction, see Tex. Code Crim. Proc. arts. 36.14, .15, reversal is required if the

appellant has suffered “some harm” from the error, which means the error “was calculated to

injure the rights of the defendant.” Jordan v. State, 593 S.W.3d 340, 346 (Tex. Crim. App.

2020); see Almanza, 686 S.W.2d at 171. If the charge error was not properly preserved, the error

requires reversal only if the appellant suffered “egregious harm,” which occurs when the error

“created such harm that the appellant was deprived of a fair and impartial trial.” Chambers

v. State, 580 S.W.3d 149, 154 (Tex. Crim. App. 2019); see Almanza, 686 S.W.2d at 171.

                During the charge conference, appellant objected to “the words ‘or by operating a

commercial motor vehicle in violation of employer policies.’” The record does not reflect, but

presumably appellant was objecting to the inclusion of these words in each of the application

paragraphs of the jury charge. The legal basis for the objection is unclear from the record. After

some discussion, it appears that the trial court sustained the objection in some respects but

overruled it in others.

                                                19
               On appeal, appellant maintains that error exists in the jury charge because the trial

court included “by operating a commercial vehicle in violation of federal and/or state

regulations, or by operating a commercial motor vehicle in violation of employer policies” in the

application paragraph for criminally negligent homicide.9 According to appellant, the inclusion

of this language “add[ed] manner and means language that does not appear in the indictment.”

However, the amended indictment in this case alleged that appellant was reckless in several

ways, including “by operating a commercial vehicle in violation of federal and/or state

regulations, and by operating a commercial motor vehicle in violation of employer policies.”10

Thus, the complained-of language did not erroneously “add” a manner and means as appellant

contends, and the inclusion of this language in the jury charge was not error.

               Appellant further contends that the jury charge contains error because the trial

court instructed the jury to make a deadly weapon finding. Citing to Chambless v. State, in

which the Court of Criminal Appeals stated that “a person may use or exhibit a ‘deadly weapon’

in the course of committing criminally negligent homicide, but it is not necessarily so,”

411 S.W.3d 498, 503 (Tex. Crim. App. 2013), appellant argues that including a deadly weapon


       9  We note that the language that appellant complains about on appeal exceeds the scope
of the language that he objected to at trial in that he did not object to the inclusion of language
about the violation of regulations at trial.
       10  The trial court signed an order granting the State’s motion to amend the indictment,
which stated:

       It is ORDERED by the Court that:
       1) the indictment filed in this cause is hereby amended as moved by the State.
       2) the State’s Motion to Amend the Indictment, Attachment A to said Motion,
            and this Order are hereby incorporated into and added to the indictment in this
            Cause, so that the amended indictment in this cause shall read as presented in
            Attachment A of this Motion.


                                                20
instruction in the jury charge was erroneous because “[a] deadly weapon finding is not an

element to the lesser included offense of criminally negligent homicide” and thus “[n]o such

finding is required nor [was] it supported by the evidence.”

               While it is true that the use or exhibition of a deadly weapon is not necessarily an

element of criminally negligent homicide, in this case, the amended indictment contained a

separate notice paragraph, which alleged that:


       during the commission of said offense, NATHAN FRAZIER used or exhibited a
       deadly weapon, namely: a motor vehicle, which, in the manner of its use or
       intended use, was capable of causing serious bodily injury or death[.]


Thus, the State provided pretrial notice to appellant of its intent to seek a deadly weapon finding

against appellant.11 See Luken v. State, 780 S.W.2d 264, 266 (Tex. Crim. App. 1989) (explaining

that State may seek deadly weapon finding and that “an affirmative finding of use or exhibition

of a deadly weapon must be supported by a written pleading, albeit not necessarily in the

indictment”); Ex parte Beck, 769 S.W.2d 525, 527 (Tex. Crim. App. 1989) (explaining that when

State seeks deadly weapon finding against defendant, it must provide notice of that fact to

defendant before trial); Ex parte Patterson, 740 S.W.2d 766, 777–78 (Tex. Crim. App. 1987),

overruled on other grounds by Ex parte Beck, 769 S.W.2d 525, 528 (Tex. Crim. App. 1989)

(concluding that error arises when trial court submits special issue regarding defendant’s use or

exhibition of deadly weapon during commission of offense when defendant has not been

provided notice that issue will be submitted). In this case, it was the State’s intent to seek a

deadly weapon finding, conveyed through its pleading, that governed the submission of the

deadly weapon issue to the jury, not the elements of the offense or the evidence adduced at trial.

       11 We note that the original indictment also contained a notice paragraph that alleged the
use or exhibition of a deadly weapon.
                                                 21
Further, the charged greater offense and the lesser-included offense differed only in the culpable

mental state—recklessness versus criminal negligence—and the conduct of both offenses

involved the same use or exhibition of a motor vehicle as a deadly weapon. Because the State

sought a deadly weapon finding in its pleading and provided the requisite pretrial notice to

appellant of its intent to seek a deadly weapon finding on the greater charged offense, the trial

court properly included the deadly weapon issue in the jury charge.

                Concluding that no error exists in the jury charge, we overrule appellant’s second

point of error.12


                                      Disproportionate Sentence

                In his third point of error, appellant asserts that his sentence “was disproportional

to the legislative intent of state jail time.”

                The Eighth Amendment to the United States Constitution, prohibiting cruel and

unusual punishment, forbids extreme sentences that are “grossly disproportionate” to the crime.

See Graham v. Florida, 560 U.S. 48, 58 (2010); State v. Simpson, 488 S.W.3d 318, 322–23 (Tex.

Crim. App. 2016); see also U.S. Const. amend. VIII.

                However, to preserve a complaint that a sentence is grossly disproportionate,

constituting cruel and unusual punishment, a defendant must make a timely, specific objection to

the trial court. Marin v. State, No. 03-16-00731-CR, 2017 WL 5985496, at *1–2 (Tex. App.—

Austin Dec. 1, 2017, no pet.) (mem. op., not designated for publication); see Burt v. State,

396 S.W.3d 574, 577 (Tex. Crim. App. 2013) (holding that sentencing issue is preserved by



        12  Because we conclude that no error exists in the jury charge, we need not reach
appellant’s claim that he suffered harm. See Celis v. State, 416 S.W.3d 419, 423 (Tex. Crim.
App. 2013); Barrios v. State, 283 S.W.3d 348, 353 (Tex. Crim. App. 2009).
                                                 22
objecting at punishment hearing, when sentence is pronounced, or, in some instances when

opportunity not afforded at sentencing, by raising issue in motion for new trial); Navarro

v. State, 588 S.W.3d 689, 690 (Tex. App.—Texarkana 2019, no pet.) (“To preserve for appellate

review a complaint that a sentence is grossly disproportionate, constituting cruel and unusual

punishment, a defendant must present to the trial court a timely request, objection, or motion

stating the specific grounds for the ruling desired.” (quoting Russell v. State, 341 S.W.3d 526,

527 (Tex. App.—Fort Worth 2011, no pet.))); Williams v. State, 191 S.W.3d 242, 262 (Tex.

App.—Austin 2006, no pet.) (“Claims of cruel and unusual punishment must be presented in a

timely manner.”); see also Tex. R. App. P. 33.1(a) (to preserve complaint for appellate review,

party must have presented specific and timely request, motion, or objection to trial court).

               Here, as the State correctly notes, appellant did not complain about his sentence—

that it was grossly disproportionate to the seriousness of his offense or that it was

“disproportionate to the legislative intent of state jail time”—when the trial court imposed his

sentence or in any postconviction motion.13 Therefore, appellant has failed to preserve this

complaint for appellate review. See, e.g., Rhoades v. State, 934 S.W.2d 113, 120 (Tex. Crim.

App. 1996) (holding that defendant waived complaint regarding violation of state constitutional

right against cruel and unusual punishment because complaint was raised for first time on

appeal); Curry v. State, 910 S.W.2d 490, 497 (Tex. Crim. App. 1995) (holding that defendant

waived complaint that punishment was cruel and unusual under Eighth Amendment when

complaint was raised for first time on appeal).




       13   In fact, before imposing the sentence assessed by the jury, the trial court asked
appellant if he could state any reason to the court as to why sentence should not be imposed;
appellant responded, “No, sir.”
                                                  23
                                     Out-of-State Convictions

               At the beginning of the punishment phase of trial, and again when documentary

exhibits relating to his prior felony convictions from Virginia for distribution of marijuana were

offered, appellant objected to the admission of the documentary evidence of his prior felony

convictions because, “There’s no affirmative showing in either pen packet of what the weight

was, what the amount was, merely that it’s a felony conviction.” Though not entirely clear, it

seems from the record that appellant’s concern was that a felony amount of marijuana under

Virginia law would include an amount of marijuana that would only be a state jail felony under

Texas law and a state jail felony cannot be used for enhancement under the state jail repeat

offender punishment provision. See Tex. Penal Code § 12.425(c) (providing that at trial of

aggravated state jail felony, defendant shall be punished for second-degree felony upon proof of

previous felony conviction “other than a state jail felony”). But see id. § 12.41(1) (providing

than “any conviction not obtained from a prosecution under [the Texas Penal Code] shall be

classified as [a] ‘felony of the third degree’ if imprisonment in . . . another penitentiary is

affixed to the offense as a possible punishment”). Based on a discussion about the Virginia

marijuana-distribution laws, of which the trial court took judicial notice, the trial court concluded

that, given the five-year sentence that appellant received for his offenses, appellant was charged

with “regular felonies and not state jail felonies” and overruled appellant’s objection.

               In his third point of error, appellant also complains that the trial court “erred in

admitting the Out of State conviction used to enhance punishment” because “the State failed to

establish the admissibility of his conviction from Virginia as the State failed to meet its burden

that the law in Virginia is the same as in Texas.” Given the minimal argument presented in his

brief, it is difficult to discern the argument that appellant raises here, although it is clear that he

                                                  24
complains about the trial court’s admission of the documentary evidence relating to his prior

felony convictions.

               Appellant cites to Langston v. State, in which the Court of Criminal Appeals, in

addressing a challenge to the admission of an out-of-state pen pack, held that “[w]hen an out of

state pen packet has been introduced as evidence of prior criminal record at the punishment

phase, the State, as proponent of evidence must establish, either by proof, or request that the trial

court take judicial notice of, what our sister state considers sufficient documentary proof of a

final conviction.” 776 S.W.2d 586, 587–88 (Tex. Crim. App. 1989). The Court then held the

admission of the pen pack to be erroneous in that case because “[i]t is not self-evident that any of

these documents is the functional equivalent of the judgment and sentence required by Texas law

to prove up a valid prior final conviction.” Id. at 588. Here, after merely citing to Langston,

appellant asserts that the State failed to show that either State’s Exhibit #57 or State’s Exhibit

#58, which are sentencing orders relating to his prior Virginia convictions for felony distribution

of marijuana, “is a properly certified judgment and sentence in contemplation of Virginia law”

and that “there was no further assurance that this document is proof of a final judgment.”

Notably, appellant does not complain about the admission of State’s Exhibit #59, a certified copy

of a Virginia penitentiary packet containing the same sentencing orders as in exhibits #57 and

#58. Appellant then—in two short sentences with a cite to Ex parte Pue, 552 S.W.3d 226 (Tex.

Crim. App. 2018)—complains that the sentencing orders do not show a final conviction because

they do not contain language reciting that the conviction is a final conviction and because they

reflect that, after the sentences were imposed, part of the sentences were later suspended.

               Appellant did not object to the admission of the documentary evidence of his

prior Virginia felony convictions based on complaints that the exhibits did not constitute

                                                 25
adequately authenticated proof of his prior Virginia felony convictions or that they failed to

reflect that such convictions were final. Rather, his objection at trial was that those exhibits did

not demonstrate that the prior Virginia felony convictions constituted “felonies” in Texas for

purposes of enhancement because the amount of marijuana distributed was unknown based on

the documentation of his prior felony convictions.

               To preserve a complaint for appellate review, a party must timely object and state

the grounds for the objection with enough specificity to make the trial judge aware of the

complaint, unless the specific grounds were apparent from the context.            Tex. R. App. P.

33.1(a)(1)(A); see Gonzalez, 2020 WL 6482409, at *5. While it is not necessary to employ

“magic words” or cite to specific statutes or rules, a party must convey the substance of the

complaint to the trial court. Pena v. State, 353 S.W.3d 797, 807 (Tex. Crim. App. 2011) (citing

Ford v. State, 305 S.W.3d 530, 533 (Tex. Crim. App. 2009)); see Vasquez v. State, 483 S.W.3d 550,

554 (Tex. Crim. App. 2016). Furthermore, the complaint on appeal must comport with the

objection raised at trial. See Hallmark v. State, 541 S.W.3d 167, 171 (Tex. Crim. App. 2017)

(confirming that complaint on appeal must comport with trial objection to preserve error);

Thomas v. State, 505 S.W.3d 916, 924 (Tex. Crim. App. 2016) (“If a trial objection does not

comport with arguments on appeal, error has not been preserved.”); Pena v. State, 285 S.W.3d 459,

464 (Tex. Crim. App. 2009) (“Whether a party’s particular complaint is preserved depends on

whether the complaint on appeal comports with the complaint made at trial.”).               Because

appellant did not object to the documentary evidence of his prior Virginia felony convictions

based on insufficient authentication under Langston or its purported failure to reflect finality, his




                                                 26
complaint about the purportedly erroneous admission of this documentary evidence of his

out-of-state felony convictions on these grounds is not preserved for appellate review.14

                After reviewing the record before us, we conclude that appellant failed to preserve

the complaints raised in this point of error for appellate review. Accordingly, we overrule

appellant’s third point of error.


                                    Clerical Errors in Judgment

                The State has filed a motion asking this Court to modify the written judgment of

conviction to correct non-reversible clerical error in the written judgment of conviction.

                The judgment states that appellant’s plea to the enhancement paragraph of the

indictment was “TRUE.” However, as the State correctly points out, the record reflects that at

the beginning of the punishment phase of trial, appellant entered pleas of “Not True” to all of the

enhancement paragraphs contained in the amended indictment.




        14  To the extent that appellant also attempts to raise a sufficiency challenge to the
evidence supporting his prior convictions, we conclude that any sufficiency claim is inadequately
briefed. See Tex. R. App. P. 38.1(i) (“The brief must contain a clear and concise argument for
the contentions made, with appropriate citations to authorities and to the record.”); Wolfe
v. State, 509 S.W.3d 325, 343 (Tex. Crim. App. 2017) (affirming that “an appellate court has no
‘obligation to construct and compose [an] appellant’s issues, facts, and arguments with
appropriate citations to authorities and to the record” (quoting Busby v. State, 253 S.W.3d 661,
673 (Tex. Crim. App. 2008))); Lucio v. State, 353 S.W.3d 873, 877–78 (Tex. Crim. App. 2011)
(finding point of error inadequately briefed where brief contained single-sentence assertion and
was unaccompanied by any other argument or authorities); see, e.g., Serrano v. State,
No. 03-15-00654-CR, 2017 WL 4228717, at *7 (Tex. App.—Austin Sept. 21, 2017, pet. ref’d)
(mem. op., not designated for publication) (concluding that appellant’s assertion that evidence
was insufficient with mere cite to seminal case did not suffice to comply with briefing
requirements). Moreover, we observe that Ex parte Pue involved an out-of-state conviction with
a fully probated sentence, which is not the case here.
                                                27
               This Court has authority to modify incorrect judgments when the necessary

information is available to do so. See Tex. R. App. P. 43.2(b); Bigley v. State, 865 S.W.2d 26,

27–28 (Tex. Crim. App. 1993). Accordingly, we grant the State’s motion.

               Further, through our review of the record, we note that the judgment contains

additional non-reversible error.    The judgment states that appellant was convicted of a

third-degree felony. However, the offense of criminally negligent homicide is a state jail felony,

see Tex. Penal Code § 19.05(b). While the jury found appellant guilty of an aggravated state jail

felony, see id. § 12.35(c)(1) (providing that defendant found guilty of state jail felony “shall be

punished for a third degree felony” if deadly weapon was used or exhibited during commission

of offense), and the jury then found the allegations of the enhancement paragraphs of the

indictment, which alleged prior felony convictions, to be true, and appellant was thus punished

as a repeat offender, see id. § 12.425(c), it was the punishment range, not the degree of offense,

that was enhanced, see Ex parte Reinke, 370 S.W.3d 387, 389 (Tex. Crim. App. 2012) (drawing

distinction between “enhancing the level of the offense and enhancing the level of punishment”);

cf. Ford v. State, 334 S.W.3d 230, 234 (Tex. Crim. App. 2011) (noting Court of Criminal

Appeals’ prior recognition “that Penal Code Section 12.42 increases the range of punishment

applicable to the primary offense; it does not increase the severity level or grade of the primary

offense”). Therefore, the judgment should reflect that appellant was convicted of a state jail

felony not a third-degree felony.

               Accordingly, we modify the judgment of conviction to reflect that appellant’s

“Plea to 1st Enhancement Paragraph” was “NOT TRUE” and to reflect that the “Degree of

Offense” is “STATE JAIL FELONY.”



                                                28
                                         CONCLUSION

               Having concluded that the evidence is sufficient to support appellant’s conviction

for criminally negligent homicide, that no error exists in the jury charge, and that appellant failed

to preserve for appellate review his complaints that his sentence is grossly disproportionate to his

crime or that the trial court erred in admitting the documentary evidence of his out-of-state

felony convictions, but having concluded that non-reversible error exists in the written judgment,

we modify the judgment to reflect that appellant’s “Plea to 1st Enhancement Paragraph” was

“NOT TRUE” and to reflect that the “Degree of Offense” is “STATE JAIL FELONY.” As so

modified, the trial court’s judgment of conviction is affirmed.



                                              __________________________________________
                                              Edward Smith, Justice

Before Justices Baker, Triana, and Smith

Modified and, as Modified, Affirmed

Filed: January 8, 2021

Do Not Publish




                                                 29